Exhibit 10.1

Genco Shipping & Trading Limited

Executive Officer Restricted Stock Unit Grant Agreement

THIS AGREEMENT, made as of February 25, 2020, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and Arthur L. Regan (the “Participant”).

WHEREAS, the Company has adopted and maintains the Genco Shipping & Trading
Limited Amended and Restated 2015 Equity Incentive Plan (the “Plan”) to provide
certain key persons, on whose initiative and efforts the successful conduct of
the business of the Company depends, with incentives to: (a) enter into and
remain in the service of the Company, (b) acquire a proprietary interest in the
success of the Company, (c) maximize their performance and (d) enhance the
long-term performance of the Company;

WHEREAS, the Plan provides that the Board of Directors of the Company or a
committee to which the Board of Directors has delegated such authority (the
Board of Directors or such committee, as applicable, the “Administrator”) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards;

WHEREAS, the Administrator has determined that the purposes of the Plan would be
furthered by granting the Participant an award under the Plan as set forth in
this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.            Grant of Restricted Stock Units.  Pursuant to, and subject to, the
terms and conditions set forth herein (including without limitation Section 17
hereof) and in the Plan, the Company hereby grants to the Participant 28,329
restricted stock units (the “Restricted Stock Units”).  Each Restricted Stock
Unit represents the right to receive one share of Common Stock or, in the
discretion of the Administrator, an amount of cash equal to the Fair Market
Value of such share of Common Stock, subject to the terms and conditions set
forth in this Agreement and the Plan.

2.            Grant Date.  The Grant Date of the Restricted Stock Units is
February 25, 2020.

3.            Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Administrator, shall govern.  Except as otherwise provided herein, all
capitalized terms used herein shall have the meaning given to such terms in the
Plan.

4.            Vesting.

(a)          Subject to Section 4(b) and Section 6 hereof and the further
provisions of this Agreement,  1/3 of the total number of Restricted Stock Units
shall vest on each of the first three anniversaries of February 25, 2020
(rounding down to the nearest whole Restricted Stock Unit on each of the first
two anniversaries and rounding up on the third anniversary) (each such date, a
“Vesting Date”), in each case subject to the Participant’s continued service
with the Company on the applicable Vesting Date.

(b)          In the event of the occurrence of a Change in Control, the
Restricted Stock Units shall become vested in full on the date six months after
the date of such Change in Control (to the extent not previously vested in
accordance with Section 4(a), Section 6(b), or Section 6(c)), subject to the
Participant’s continued service with the Company on the vesting date; provided,
however, that if (i) this award is not assumed, continued or substituted for an
equivalent award by the acquirer in such Change in Control or (ii) the
Participant’s employment is terminated by the Company without cause (as defined
in the Plan) at a time when the Company is a party to a definitive business
combination transaction agreement, the consummation of which would result in a
Change in Control, then the Restricted Stock Units shall become vested in full
upon the consummation of the










Change in Control or at the time of such termination, as applicable.  For the
avoidance of doubt, if the preceding sentence does not apply to a termination of
employment, then the provisions of Section 6 shall apply to the Participant’s
termination of employment.

5.            Restrictions on Transferability.  No Restricted Stock Units may be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Participant, except by will or by the laws of descent and distribution.
In the event that the Participant becomes legally incapacitated, the
Participant’s rights with respect to the Restricted Stock Units shall be
exercisable by the Participant’s legal guardian or legal representative.  The
Restricted Stock Units shall not be subject to execution, attachment or similar
process.  Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Stock Units contrary to the provisions hereof, and
the levy of any execution, attachment or similar process upon an Restricted
Stock Units, shall be null and void and without effect. All shares of Common
Stock underlying the Restricted Stock Units shall be subject to the transfer
restrictions and rights of the Company set forth in the Company’s Articles of
Incorporation.

6.            Termination of Service.

(a)          In the event that the Participant’s Service with the Company
terminates before all the Restricted Stock Units are vested for any reason other
than a termination by the Company without cause (as defined in the Plan), or the
Participant’s death or disability (as defined in the Plan), all unvested
Restricted Stock Units, together with any Dividend Equivalents related to such
Restricted Stock Units, as set forth in Section 9 hereof, shall be forfeited as
of the date such Service terminates and the Participant shall not be entitled to
any compensation or other amount with respect to such forfeited Restricted Stock
Units.  For purposes hereof, “Service” means a continuous time period during
which the Participant is at least one of the following:  an employee or a
director of, or a consultant to, the Company.

(b)          In the event that, before all the Restricted Stock Units are
vested, the Participant’s Service with the Company is terminated by the Company
without cause (as defined in the Plan), then, subject to 4(b)(ii) hereof, the
number of Restricted Stock Units that would have vested on the Vesting Date
immediately following the date of such termination shall vest as of the date of
such termination of Service, and any remaining unvested Restricted Stock Units,
together with any Dividend Equivalents related to such Restricted Stock Units,
as set forth in Section 9 hereof, shall be forfeited as of the date such Service
terminates.

(c)          In the event that, before all the Restricted Stock Units are
vested, the Participant’s Service with the Company terminates for reason of the
Participant’s death or disability (as defined in the Plan), a Pro Rata Portion
of the Restricted Stock Units shall become vested as of the date such Service
terminates in addition to the portion of the Restricted Stock Units which have
already become vested as of such date, and all other Restricted Stock Units
which are not and have not become vested, together with any Dividend Equivalents
related to such Restricted Stock Units, as set forth in Section 9 hereof, shall
be forfeited as of the date such Service terminates.  For purposes hereof, “Pro
Rata Portion” shall mean that number of Restricted Stock Units that would become
vested on the next Vesting Date multiplied by a fraction, the denominator of
which is 12 and the numerator of which is the number of completed months
(measured from the day of the month of the Vesting Date to the same day of the
following month) between the immediately preceding Vesting Date (or the Grant
Date if there is no preceding Vesting Date) and the date of termination of
Service.

7.            Settlement.

(a)          All vested Restricted Stock Units shall be settled within 30 days
following the applicable vesting date by the Company’s issuance and delivery to
the Participant of a number of shares of Common Stock equal to the number of
vested Restricted Stock Units or, in the discretion of the Administrator, by the
payment of an amount in cash equal to the Fair Market Value of such shares of
Common Stock (with Fair Market Value determined as of the applicable date of
vesting).

(b)          Notwithstanding the above, if the Participant is subject to any
Company “blackout” policy or other trading restriction imposed by the Company on
the date such distribution would otherwise be made pursuant to Section 7(a)
hereof and the shares in such distribution are not subject to a trading plan to
which the Recipient and the Company are parties adopted under Rule 10b5-1
promulgated under the





-  2 -




Securities Exchange Act of 1934, amended, pursuant to which at least a
sufficient number of such shares are to be sold at the time of such distribution
to cover the Participant’s tax obligations with respect to such distribution,
such distribution shall instead be made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (1) the last business day of the calendar year in which the vesting in
respect of such distribution occurred and (2) the 90th day after the date of the
vesting in respect of such distribution (or, if such 90th day is not a business
day, the immediately preceding business day).

(c)          The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock Units, unless and until shares of Common Stock are issued to the
Participant in respect of such Restricted Stock Units.

8.            Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.  The Administrator may require, as a condition of the issuance of shares
of Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that any certificates
bear such legends and any book entries be subject to such electronic coding, as
the Administrator, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.

9.            Dividend Equivalents.  Notwithstanding anything herein, each
Restricted Stock Unit granted hereunder is hereby granted in tandem with a
corresponding dividend equivalent applicable to all types of dividends, whether
extraordinary, ordinary, in cash, stock, or other property (a “Dividend
Equivalent”), which Dividend Equivalent shall remain outstanding from the Grant
Date until the earlier of the settlement or forfeiture of the Restricted Stock
Unit to which it corresponds.  If a Restricted Stock Unit is forfeited, the
corresponding Dividend Equivalent shall be forfeited as well.  At such time as a
Restricted Stock Unit is settled pursuant to Section 7, the corresponding
Dividend Equivalent shall be settled for a payment in cash equal to the
aggregate value of dividends declared, if any, on the Common Stock underlying
such Restricted Stock Unit; provided, however, if any dividends or distributions
are paid in shares of Common Stock, the Administrator, in its discretion, may
settle such Dividend Equivalent in cash or shares of Common Stock.  Dividend
Equivalents shall not entitle the Participant to any payments relating to
dividends declared after the earlier to occur of the settlement or forfeiture of
the Restricted Stock Units underlying such Dividend Equivalents.

10.          Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

11.          Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company, or affect any right which the Company may have to terminate such
employment or service.

12.          Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement,





-  3 -




including, without limitation, the Plan, supersedes all prior agreements and
understandings between the parties with respect to its subject matter.

13.          Counterparts.  This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

14.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.

15.          Forfeiture and Recapture.   The Restricted Stock Units and any
Common Stock issued or cash paid with respect to the Restricted Stock Units will
be subject to recoupment in accordance with any existing clawback or recoupment
policy, or any clawback or recoupment policy that the Company is required to
adopt pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law.

16.          Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Administrator in respect of
the Plan, this Agreement and the Restricted Stock Units shall be final and
conclusive.

17.          Section 409A.  This Agreement is intended to comply with Section
409A of the Code (“Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A.  Notwithstanding any
other provision of the Plan or this Agreement, payments provided under this
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption.  Any payments under this Agreement that
may be excluded from Section 409A shall be excluded from Section 409A to the
maximum extent possible.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company or any of its
subsidiaries or affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Participant on
account of non-compliance with Section 409A.

18.          Equitable Best Net.

(a)           Notwithstanding any other provisions in this Agreement, in the
event that any payment or benefit received or to be received by the Participant
(including, but not limited to, any payment or benefit received in connection
with a change in control of the Company or the termination of the Participant’s
employment, whether pursuant to the terms of this Agreement or any other plan,
program, arrangement or agreement) (all such payments and benefits, together,
the “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Section 4999 of the Code, or any successor provision thereto (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
program, arrangement or agreement, the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Participant
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

(b)           In the case of a reduction in the Total Payments, the Total
Payments will be reduced in the following order:  (i) payments that are payable
in cash that are valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with amounts that
are payable last reduced first; (ii) payments and benefits due in respect of any
equity valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii)
payments that are payable in cash that are valued at less than full value





-  4 -




under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are
payable last reduced first, will next be reduced; (iv) payments and benefits due
in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata.  Any reductions
made pursuant to each of clauses (i)-(v) above will be made in the following
manner: first, a pro-rata reduction of cash payments and payments and benefits
due in respect of any equity not subject to Section 409A, and second, a pro-rata
reduction of cash payments and payments and benefits due in respect of any
equity subject to Section 409A as deferred compensation.

(c)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax:  (i) no portion of the Total
Payments the receipt or enjoyment of which the Participant shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) selected by the accounting firm which was, immediately
prior to the change in control, the Company’s independent auditor (the
“Auditor”), does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including, but not limited to, by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Tax Counsel, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.  All determinations required by this Section 18
will be at the expense of the Company.

19.          Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Chairman of the Board of Directors of the Company.  Any
notice hereunder by the Company shall be given to the Participant in writing at
the most recent address as Participant may have on file with the Company.

[Signature Page Follows]





-  5 -




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

Name:

 John C. Wobensmith

 

Title:

CEO

 

 

 

 

 

 /s/ Arthur L. Regan

 

ARTHUR L. REGAN

 

-  6 -

